Webb, Judge.
This is an attempted pro se appeal by a criminal defendant either from the same judgment appealed from and reviewed in Miller v. State, 144 Ga. App. 669 (242 SE2d 330) (1978), or perhaps from a later order of the trial court denying a motion to set that judgment aside. In neither event was the notice of appeal filed within 30 days of the entry of the order as required by Code Ann. § 6-803 (a), and accordingly this appeal must be dismissed. Smith v. State, 140 Ga. App. 492 (231 SE2d 493) (1976).
Even so, however, as heretofore ruled, there was ample evidence to support the verdict of guilty of the crime of burglary. Miller v. State, supra.

Appeal dismissed.


Quillian, P. J., and McMurray, J., concur.